DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, 19, and 20 are now allowed based on applicant’s amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 19: In line 6, replace the phrase “” after a term “as” by “the motor drive”
In claim 19: In line 7, replace the phrase “” after a term “accelerating” by “the motor”


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17, 19, and 20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “wherein the switching circuit is configured to connect the motor to the AC line to bypass the AFD after the motor has claim 1, “wherein the control circuit comprises a scalar controller configured to control the inverter according to a voltage vs. frequency characteristic determined by a field weakening point reference and wherein the control circuit varies the field weakening point reference in the second mode” with regards to claim 14 and “wherein operating the AFD as a motor drive comprises: accelerating a motor to a desired speed; synchronizing an output of the AFD to a voltage on an AC line; and connecting the motor to the AC line via a bypass switch that bypasses the AFD; and wherein operating the AFD as the reactive power compensator comprises operating the AFD as a power compensator after connecting the motor to the AC line via the bypass switch” with regards to claim 19.
Examiner believes the claims are neither inherent nor obvious over prior art cited. As a result, the claims are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/Primary Examiner, Art Unit 2846